ORDER ACCEPTING RESIGNATION FROM THE BAR

Comes now Jeanne Rondot Thompson and tenders to this Court her resignation from the bar of this State, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And This Court, being duly advised, now finds that the tendered resignation satisfies the requirements of Admis.Disc.R. 23(17), and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this state tendered by Jeanne Rondot Thompson is hereby accepted. Accordingly, the Clerk of this Court is directed to strike her name from the Roll of Attorneys. In order to be readmitted, she must comply with the reinstatement provisions contained in Ad-mis.Disc.R. 23(4).
The Clerk of this Court is directed to forward notice of this Order to Jeanne Rondot Thompson, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis .Disc.R. 23(3)(d).
All Justices concur.